Owen, J.
It is well established that “to entitle a broker to compensation he must have been employed to negotiate the transaction in connection with which his services were rendered. In the absence of such employment, or, in other words, where the broker acts as a mere volunteer, he is not entitled to compensation, although his services are the efficient cause of bringing the parties together and result in a sale or other contract between them.” 9 Corp. Jur. 554. *202See, also, note to Geier v. Howells (47 Colo. 345, 107 Pac. 255) 27 L. R. A. n. s. 786. This principle is decisive of this case. The only service rendered by the plaintiff was to communicate to the defendant the fact that Meisner was looking for some manufacturer who would contract for the production of the gasoline engines. There is no pretense that this information was communicated pursuant to any contract of employment, express or implied, on the part of the defendant. The information was volunteered. Under such circumstances the law imposes upon the defendant no obligation to compensate therefor in the nature of broker’s commissions. The plaintiff could not by obtruding this information burden the defendant’s future negotiations with such a liability. “One is not obliged to refuse a possible customer, because services, which he has not requested, have been obtruded upon him.” Campbell P. P. & M. Co. v. Yorkston, 11 Misc. 340, 32 N. Y. Supp. 263.
Conceding that the colloquy set forth in the statement of facts amounted to a promise on the part of Trecker that a broker’s commission would be paid to plaintiff if a contract were consummated, it is apparent that there was no consideration for the promise, as the only services rendered by the plaintiff upon which he relies as entitling him to a commission were already performed. Sharp v. Hoopes, 74 N. J. Law, 191, 64 Atl. 989. The suggestion made by Trecker, if made at all, that plaintiff would “get his” in case a contract was entered into, amounted to nothing more than a gratuity, arid was wholly lacking in the essentials necessary to constitute a legal obligation. A verdict was properly directed in favor of the defendant, and the judgment should be affirmed.
By the Court. — Judgment affirmed.